Name: Regulation (EEC) No 192/68 of the Commission of 16 February 1968 supplementing Regulations Nos 282/67/EEC and 284/67/EEC on oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Official Journal of the European Communities 17 No L 43/12 Official Journal of the European Communities 17.2.68 REGULATION (EEC) No 192/68 OF THE COMMISSION of 16 February 1968 supplementing Regulations Nos 282/67/EEC and 284/67/EEC on oil seeds THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , 11 July 1967 on detailed rules for intervention for oil seeds and by Commission Regulation No 284/67/ EEC8 of 11 July 1967 on certain detailed rules for the application of export refunds on oil seeds, as supplemented by Commission Regulation No 687/67/ EEC9 of 9 October 1967, must therefore be limited to the seeds and mixtures referred to above, denatured or showing traces of denaturing; Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 26 (3 ) thereof; Whereas the measures provided for in this Regulation are in accordance with the Opinion of theManagement Committee for Oils and Fats . Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats between the Community and Greece ; HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 142/67/ EEC3 of 21 June 1967 on export refunds on colza, rape and sunflower seeds , and in particular Article 6 thereof; Article 1 The following shall be substituted for Article 3 (3 ) of Regulation No 282/67/EEC, as last amended by Regulation No 687/67/EEC : '3 . The seeds referred to in Article 1 (2) of Regulation (EEC) No 190/68 shall be excluded from intervention.' Whereas Articles 8 and 14 of Commission Regulation No 224/67/EEC4 of 28 June 1967 on certain pro ­ cedures concerning the subsidy for oil seeds , as last amended by Regulation (EEC) No 191/68 ,5 provide that the denaturing process should be determined only for colza and rape seeds and for mixtures con ­ taining such products ; whereas Regulation (EEC) No 190/686 defines the denaturing process ; Whereas the ' scope of the arrangements introduced by Commission Regulation No 282/67/EEC7 of Article 2 The following shall be substituted for the second subparagraph of Article 3 of Regulation No 284/67/ EEC : 8 OJ No 151 , 13.7.1967, p. 6. 9 OJ No 244, 10.10.1967, p. 10.1 OJ No 172 , 30.9.1966, p. 3025/66 . 2 OJ No 197, 29.10.1966, p. 3393/66 . 8 OJ No 125 , 26.6.1967, p. 2461/67. 4 OJ No 136, 30.6.1967, p. 2913/67. 5 OJ No L 43 , 17.2.1968 , p. 11 . 6 OJ No L 43 , 17.2.1968 , p. 10 . 7 OJ No .151 , 13.7.1967 . p. 1 . 18 Official Journal of the European Communities Article 3'The refund shall not be granted for the seeds referred to in Article 1 of Regulation (EEC) No 190/68 ' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1968 . For the Commission The President Jean REY